DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 23 June 2021, regarding the Roche Diagnostics Operations, Inc. application.

Claims 1-4, 6, 8, and 11-15 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-4, 6, 8, and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 12 now recite a system and method, respectively, for determining at least one property of a sample, wherein the response signal of an applied AC signal between a first and second electrode of a test element is compared to at least one predefined threshold, which is chosen with respect to a specific conductivity of a sample.  The previously cited Hodges reference (EP 2,138,841 A2) is the closest prior art reference to these claims.  Hodges teaches monitoring of a filling of a test strip via an AC current response resulting from an applied AC voltage.  Hodges does not teach or suggest limits based on sample conductivity or a DC response, nor would modifying the teachings result in the operating of the disclosed invention in Hodges as intended.  Therefore, independent claims 1 and 12 and their dependents are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	7 July 2021